Name: 2005/873/EC: Commission Decision of 30 November 2005 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2006 (notified under document number C(2005) 4621) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  agricultural activity;  EU finance;  European construction
 Date Published: 2005-12-09

 9.12.2005 EN Official Journal of the European Union L 322/21 COMMISSION DECISION of 30 November 2005 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2006 (notified under document number C(2005) 4621) (Text with EEA relevance) (2005/873/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(6) and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (2), provides for annual programmes for the eradication and monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (3) The Member States have submitted programmes for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses and for the eradication and monitoring of TSEs in their territories. (4) After examination of those programmes they were found to comply with relevant Community veterinary legislation and in particular with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3). (5) Those programmes appear on the list of programmes established by Commission Decision 2005/723/EC of 14 October 2005 on programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses, which qualify for a Community financial contribution in 2006 (4). (6) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. For the sake of better management, more efficient use of Community funds and improved transparency it is necessary to fix also maximum amounts to be reimbursed to the Member States for the different tests, vaccines and compensation to owners for their losses due to the slaughter or culling of animals for each programme, where appropriate. (7) Pursuant to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (5), programmes for the monitoring and eradication of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (8) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (9) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (6). (10) The approval of some of the programmes should not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I RABIES Article 1 1. The programmes for the eradication of rabies presented by the Czech Republic, Germany, Estonia, France, Latvia, Lithuania, Austria, Poland, Slovenia, Slovakia and Finland are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase and distribution of vaccine plus baits for the programmes and shall not exceed: (a) EUR 390 000 for the Czech Republic; (b) EUR 750 000 for Germany; (c) EUR 990 000 for Estonia; (d) EUR 105 000 for France; (e) EUR 650 000 for Latvia; (f) EUR 600 000 for Lithuania; (g) EUR 180 000 for Austria; (h) EUR 3 750 000 for Poland; (i) EUR 300 000 for Slovenia; (j) EUR 400 000 for Slovakia; (k) EUR 100 000 for Finland. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for the purchase of one vaccine dose EUR 0,5 per dose for the programmes referred to in paragraph 2(c) and (d); and (b) for the purchase of one vaccine dose EUR 0,3 per dose for the other programmes referred to in paragraph 2. CHAPTER II BOVINE BRUCELLOSIS Article 2 1. The programmes for the eradication of bovine brucellosis presented by Greece, Spain, Ireland, Italy, Cyprus, Poland, Portugal and the United Kingdom are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests, the compensation to owners for their losses due to the slaughter of animals subject to those programmes and the purchase of vaccine doses and shall not exceed: (a) EUR 300 000 for Greece; (b) EUR 6 000 000 for Spain; (c) EUR 1 750 000 for Ireland; (d) EUR 2 600 000 for Italy; (e) EUR 300 000 for Cyprus; (f) EUR 260 000 for Poland; (g) EUR 1 800 000 for Portugal; (h) EUR 1 900 000 for the United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test; (c) for an ELISA test EUR 1 per test; (d) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER III BOVINE TUBERCULOSIS Article 3 1. The programmes for the eradication of bovine tuberculosis presented by Estonia, Spain, Italy, Poland and Portugal are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of tuberculin testing, the cost of laboratory tests and the compensation to owners for their losses due to the slaughter of animals subject to those programmes and shall not exceed: (a) EUR 65 000 for Estonia; (b) EUR 5 000 000 for Spain; (c) EUR 1 800 000 for Italy; (d) EUR 800 000 for Poland; (e) EUR 240 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a tuberculin test EUR 0,8 per test; (b) for a gamma-interferon test EUR 5 per test. CHAPTER IV ENZOOTIC BOVINE LEUCOSIS Article 4 1. The programmes for the eradication of enzootic bovine leucosis presented by Estonia, Italy, Latvia, Lithuania and Portugal are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of laboratory tests and compensation to owners for their losses due to the slaughter of animals subject to those programmes and shall not exceed: (a) EUR 5 000 for Estonia; (b) EUR 200 000 for Italy; (c) EUR 50 000 for Latvia; (d) EUR 10 0000 for Lithuania; (e) EUR 100 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test. CHAPTER V OVINE AND CAPRINE BRUCELLOSIS Article 5 1. The programmes for the eradication of ovine and caprine brucellosis presented by Greece, Spain, France, Italy, Cyprus and Portugal are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines, the cost of laboratory tests, the compensation to owners for their losses due to the slaughter of animals subject to those programmes and as regards the programme presented by Greece also the salaries of contractual veterinarians specially recruited for that programme and shall not exceed: (a) EUR 600 000 for Greece; (b) EUR 6 500 000 for Spain; (c) EUR 150 000 for France; (d) EUR 3 200 000 for Italy; (e) EUR 310 000 for Cyprus; (f) EUR 1 000 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test; (c) for the purchase of one vaccine dose EUR 0,1 per dose. CHAPTER VI BLUETONGUE Article 6 1. The programmes for the eradication and monitoring of bluetongue presented by Spain, France, Italy and Portugal are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of the laboratory tests for virological, serological and entomological surveillance, the purchase of traps and vaccines and shall not exceed: (a) EUR 2 200 000 for Spain; (b) EUR 150 000 for France; (c) EUR 1 000 000 for Italy; (d) EUR 1 250 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER VII CERTAIN ZOONOTIC SALMONELLA IN BREEDING POULTRY Article 7 1. The programmes for the control of salmonella in breeding poultry presented by Belgium, Denmark, Germany, France, Ireland, Italy, Cyprus, Latvia, the Netherlands, Austria, Portugal and Slovakia are hereby approved for the period from 1 January 2006 to 31 December 2006. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member Stare referred to in paragraph 1 for the implementation of those programmes and shall not exceed: (a) EUR 650 000 for Belgium; (b) EUR 155 000 for Denmark; (c) EUR 900 000 for Germany; (d) EUR 315 000 for France; (e) EUR 75 000 for Ireland; (f) EUR 675 000 for Italy; (g) EUR 69 000 for Cyprus; (h) EUR 73 000 for Latvia; (i) EUR 759 000 for the Netherlands; (j) EUR 72 000 for Austria; (k) EUR 488 000 for Portugal; (l) EUR 232 000 for Slovakia. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of breeding poultry and the income from the sale of the heat-treated meat obtained from such poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from such eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I to Council Directive 92/117/EEC (7), up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. CHAPTER VIII CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER Article 8 1. The programmes for the control and monitoring of: (a) classical swine fever presented by the Czech Republic, Germany, France, Luxembourg, Slovenia and Slovakia are hereby approved for the period from 1 January 2006 to 31 December 2006; (b) classical swine fever and African swine fever presented by Italy (Sardinia) are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of virological and serological tests of domestic pigs and wild boar and for the programmes of Germany, France and Slovakia also for the purchase and distribution of vaccines plus baits and shall not exceed: (a) EUR 35 000 for the Czech Republic; (b) EUR 600 000 for Germany; (c) EUR 400 000 for France; (d) EUR 50 000 for Italy; (e) EUR 15 000 for Luxembourg; (f) EUR 25 000 for Slovenia; (g) EUR 400 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for the purchase of one vaccine dose EUR 0,5 per dose. CHAPTER IX AUJESZKYS DISEASE Article 9 1. The programmes for the eradication of Aujeszkys disease presented by Belgium and Spain are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed: (a) EUR 160 000 for Belgium; (b) EUR 100 000 for Spain. 3. The maximum amount of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for an ELISA test EUR 1 per test. CHAPTER X HEARTWATER, BABESIOSIS, AND ANAPLASMOSIS Article 10 1. The programmes for the eradication of heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments of Martinique and RÃ ©union presented by France are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programmes referred to in paragraph 1 and shall not exceed EUR 100 000. CHAPTER XI MONITORING OF TRANSMISSIBLE SPONGIFORM ENCEPHALOPATHIES Article 11 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSEs) presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for the implementation of those programmes and shall not exceed: (a) EUR 3 155 000 for Belgium; (b) EUR 1 485 000 for the Czech Republic; (c) EUR 2 115 000 for Denmark; (d) EUR 13 940 000 for Germany; (e) EUR 225 000 for Estonia; (f) EUR 545 000 for Greece; (g) EUR 8 305 000 for Spain; (h) EUR 24 395 000 for France; (i) EUR 5 035 000 for Ireland; (j) EUR 7 345 000 for Italy; (k) EUR 280 000 for Cyprus; (l) EUR 340 000 for Latvia; (m) EUR 700 000 for Lithuania; (n) EUR 135 000 for Luxembourg; (o) EUR 915 000 for Hungary; (p) EUR 25 000 for Malta; (q) EUR 4 375 000 for the Netherlands; (r) EUR 1 755 000 for Austria; (s) EUR 3 430 000 for Poland; (t) EUR 1 605 000 for Portugal; (u) EUR 390 000 for Slovenia; (v) EUR 665 000 for Slovakia; (w) EUR 935 000 for Finland; (x) EUR 285 000 for Sweden; (y) EUR 5 925 000 for the United Kingdom. 3. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be for the tests performed and the maximum amount shall not exceed: (a) EUR 7 per test, for tests carried out in bovine and ovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) EUR 30 per test, for tests carried out in caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) EUR 145 per test, for primary molecular discriminatory tests carried out as referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001. CHAPTER XII ERADICATION OF BOVINE SPONGIFORM ENCEPHALOPATHY Article 12 1. The programmes for the eradication of bovine spongiform encephalopathy presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Luxembourg, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland and the United Kingdom are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 500 per animal and shall not exceed: (a) EUR 150 000 for Belgium; (b) EUR 750 000 for the Czech Republic; (c) EUR 100 000 for Denmark; (d) EUR 875 000 for Germany; (e) EUR 15 000 for Estonia; (f) EUR 15 000 for Greece; (g) EUR 1 000 000 for Spain; (h) EUR 300 000 for France; (i) EUR 2 800 000 for Ireland; (j) EUR 200 000 for Italy; (k) EUR 15 000 for Cyprus; (l) EUR 100 000 for Luxembourg; (m) EUR 60 000 for the Netherlands; (n) EUR 15 000 for Austria; (o) EUR 985 000 for Poland; (p) EUR 685 000 for Portugal; (q) EUR 25 000 for Slovenia; (r) EUR 65 000 for Slovakia; (s) EUR 25 000 for Finland; (t) EUR 530 000 for the United Kingdom. CHAPTER XIII ERADICATION OF SCRAPIE Article 13 1. The programmes for the eradication of scrapie presented by Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, the Netherlands, Austria, Portugal, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2006 to 31 December 2006. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost paid by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 50 per animal and at a rate of 100 % of the cost of the analysis of samples for genotyping, up to a maximum of EUR 10 per genotyping test and shall not exceed: (a) EUR 100 000 for Belgium; (b) EUR 105 000 for the Czech Republic; (c) EUR 5 000 for Denmark; (d) EUR 1 105 000 for Germany; (e) EUR 6 000 for Estonia; (f) EUR 1 060 000 for Greece; (g) EUR 12 790 000 for Spain; (h) EUR 4 690 000 for France; (i) EUR 705 000 for Ireland; (j) EUR 530 000 for Italy; (k) EUR 5 215 000 for Cyprus; (l) EUR 10 000 for Latvia; (m) EUR 5 000 for Lithuania; (n) EUR 35 000 for Luxembourg; (o) EUR 50 000 for Hungary; (p) EUR 685 000 for the Netherlands; (q) EUR 15 000 for Austria; (r) EUR 865 000 for Portugal; (s) EUR 160 000 for Slovenia; (t) EUR 250 000 for Slovakia; (u) EUR 6 000 for Finland; (v) EUR 6 000 for Sweden; (w) EUR 5 740 000 for the United Kingdom. CHAPTER XIV GENERAL AND FINAL PROVISIONS Article 14 1. For the programmes referred to in Articles 2 to 5, the eligible costs for the compensation for the losses due to the slaughtering of animals shall be limited as provided for in paragraphs 2 and 3. 2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered in the Member State and: (a) for bovine animals, up to a maximum of EUR 300 per animal; (b) for sheep and goats, up to a maximum of EUR 35 per animal. 3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1 000 per bovine animal and EUR 100 per sheep or goat. Article 15 The expenditure presented by the Member State for a financial contribution by the Community shall exclude value added tax and other taxes. Article 16 The conversion rate for applications submitted in national currency in month n shall be that of the tenth day of month n + 1 or for the first preceding day for which a rate is quoted. Article 17 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 13 shall be granted provided that the Member States implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (h): (a) bringing into force by 1 January 2006 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme; (b) forwarding by 1 June 2006 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC; (c) for the programmes referred to in Articles 1 to 10, forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report; (d) for the programmes referred to in Articles 11 to 13, forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs paid by the Member State; that report must be forwarded within a period of four weeks following the end of the month covered by the report; (e) forwarding a final report by 1 June 2007 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2006 to 31 December 2006; (f) details of the costs paid by the Member State as referred to in point (d) must be provided in computerised form in accordance with the table set out in the Annex; (g) implementing the programme efficiently; (h) no other Community contribution has been or will be asked for these measures. 2. Where a Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringment, and to the financial loss for the Community. Article 18 This Decision shall apply from 1 January 2006. Article 19 This Decision is addressed to the Member States. Done at Brussels, 30 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1292/2005 (OJ L 205, 6.8.2005, p. 3). (3) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (4) OJ L 272, 18.10.2005, p. 18. (5) OJ L 160, 26.6.1999, p. 103. (6) OJ L 349, 24.12.1998, p. 1. (7) OJ L 62, 15.3.1993, p. 38. ANNEX Model of computerised form giving details of costs paid by the Member States as referred to in point (f) of Article 17(1) TSE Monitoring Member State: Month: Year: Tests on bovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4.1 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001 Total Tests on ovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(a) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Tests on caprine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(b) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Primary molecular testing with a discriminatory immuno-blotting Number of tests Unit cost Total cost Tests on animals referred to in Annex X, Chapter C, point 3.2(c)(i)